Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 16-20897-CR-SEITZ

   UNITED STATES OF AMERICA

               v.

   PRINCESS CRUISE LINES, LTD.,

         Defendant.
                                            /




           QUARTERLY STATUS REPORT BY PRINCESS CRUISE LINES, LTD.



    Markus/Moss PLLC                                 DECHERT LLP
    40 N.W. Third Street                             1095 Avenue of the Americas
    Penthouse One                                    New York, NY 10036
    Miami, FL 33128

                           Attorneys for Defendant Princess Cruise Lines, Ltd.
Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 2 of 14



          Defendant, Princess Cruise Lines, Ltd. (“Princess”), the wholly owned subsidiary of

   Carnival Corporation & plc (“Carnival Corp.”), respectfully submits this status report in advance

   of the status conference scheduled for April 24, 2020. In addition to the narrative provided in this

   report, attached as Exhibit A is the company’s quarterly tracking chart summarizing the status of

   corrective and preventive actions taken in response to final audit findings by the TPA and various

   other incidents.

          This report aims to address the topics identified in the Court’s April 13, 2020 order: (1)

   topics discussed in the CAM’s report; (2) the current status of operations of Carnival Corp.’s ships

   located in the United States, in light of the No Sail Order published by the U.S. Centers for Disease

   Control and Prevention (“CDC”) on April 9, 2020; and (3) Carnival Corp.’s commitment to and

   continued progress on environmental compliance, the conditions of Princess’s probation, and the

   requirements of the Environmental Compliance Plan (“ECP”) during its ships’ layup period and

   the duration of the COVID-19 pandemic more generally.

   I.     The Impact of COVID-19 and Carnival Corp.’s Response1

          To say that the global COVID-19 pandemic has been catastrophic and devastating around

   the world would be a severe understatement. Since the last quarterly status conference on

   January 8, the virus has significantly altered Carnival Corp.’s business. Carnival Corp.’s

   leadership is working around the clock to address the extraordinary challenges facing the

   company. New, complex, and unprecedented issues arise on a daily basis.

          Notwithstanding these challenges, Carnival Corp. has continued its efforts to meet all the

   requirements imposed by the ECP and the conditions of probation. As set forth below, the


   1
          Developments related to the spread of the COVID-19 pandemic are rapidly evolving, as is Carnival Corp.’s
          response to the pandemic. Although the descriptions in this status report are accurate as of the date of
          filing, they may be superseded in light of changes that occur prior to the Court’s status conference on April
          24, or at any time thereafter.


                                                           1
Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 3 of 14



   company has continued to make meaningful progress, although the pandemic has, in a few

   instances, posed some insurmountable impediments.

           Since January, Carnival Corp.’s personnel have been diligently reviewing information

   about COVID-19 published by governmental organizations such as the World Health

   Organization (“WHO”) and the CDC. The team has been making significant efforts to

   implement that guidance.

           As the COVID-19 pandemic has developed, Carnival Corp. has been in constant, if not

   daily, communication with the governmental organizations that have been at the forefront of the

   country’s response to the pandemic, including the CDC, U.S. Customs and Border Control, U.S.

   Coast Guard, the U.S. Department of State, and the Vice President of the United States in his

   capacity as the leader of the U.S. President’s COVID-19 task force, as well as analogous

   organizations in other countries. Carnival Corp.’s emergency response team has worked with

   these organizations to make every reasonable effort to bring ships back to port and to disembark

   safely as many guests and crew as allowed by local authorities and as the needs of each ship

   require.

              Carnival Corp.’s routine guest operations have been completely paused. Each Brand

   separately announced the duration of its pause and will separately announce any extensions to

   those pauses. Carnival Corp. expects that some extensions may be prolonged. The duration of

   each Brand’s pause will depend in part on various travel restrictions and travel bans issued by

   various countries around the world. Carnival Corp will not resume full operations in the United

   States until the termination or expiration of the No Sail Order executed by the CDC on April 9,

   2020, which became effective when the order was published in the Federal Register on April 15,

   2020.



                                                   2
Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 4 of 14



          During this pause of operations, the vast majority of Carnival Corp.’s ships will be

   docked or anchored in locations around the world with no guests onboard. During this period of

   “layup,” all ships will continue to house crew members onboard, either because those crew

   members are essential to maintain the ship even during this period of reduced operations, or

   because international travel restrictions have prevented Carnival Corp. from repatriating those

   crew members to their home countries. The ships in layup will continue to use fuel and generate

   reduced levels of food waste and other waste products, and Carnival Corp. is committed to

   handling those continued operations in a compliant manner.

          The reduction of Carnival Corp.’s operations has required the company to obtain

   financing to fund its baseline level of ship operations in the absence of its normal revenue

   streams. Carnival Corp. has obtained this additional cash by drawing on previously-existing

   lending agreements and by issuing multiple new offers of publicly-traded stock and privately-

   traded debt securities, which were finalized in early April. Carnival Corp. continues to actively

   seek additional financing. Even though faced with difficult financial challenges, Carnival

   Corp.’s leadership has clearly stated that, even in these extraordinary times, the company will

   continue to fund the expenditures for HESS compliance and the Ethics & Compliance

   Department necessary to maintain safe and environmentally compliant operations.

          On April 6, Carnival Corp. sent the CAM, the TPA, the U.S. Department of Justice, and

   the other Interested Parties defined in Carnival Corp.’s ECP a letter identifying certain ECP

   requirements with which Carnival Corp. anticipates it will be unable to comply while restrictions

   on travel and business operations imposed by governments across the world are still in place.

   Some of these requirements relate to the annual training of Environmental Officers, who are

   precluded from traveling to Carnival Corp.’s CSMART training center in the Netherlands



                                                    3
Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 5 of 14



   because of travel restrictions imposed during the pandemic, and the environmental training

   provided to crew members at the commencement of their contracts, since newly-joining crew

   members are subject to 14-day quarantines in their cabins. Other requirements relate to the

   periodic testing or maintenance of certain types of pollution prevention equipment that require

   ship visits by either representatives from the equipment manufacturer or shore-side Carnival

   Corp. employees (or both). Many manufacturers are prohibiting their representatives from

   traveling for such purposes, and Carnival Corp. is not allowing non-crew members to visit its

   ships in any event, absent special circumstances.

          Carnival Corp. intends to work with the CAM, TPA, Department of Justice, and the other

   Interested Parties to reach an understanding of how best to achieve the goals of these ECP

   requirements during the COVID-19 pandemic and recovery period.

   II.    Developments in the Ethics & Compliance Department

          A.      Restructuring of Ethics & Compliance Department

          The Ethics & Compliance Department has continued its restructuring by completing the

   roster of the Chief Ethics & Compliance Officer’s (“CECO”) direct reports since the last

   quarterly status conference. The CECO oversees four different “process leaders” responsible for

   investigations, training, risk analysis, and communications. Since the last status conference,

   Carnival Corp. has hired Heidi Barker as the compliance communications leader to complete this

   team. Prior to her career in communications, Ms. Barker was a successful journalist and later a

   producer for NBC News where she worked for two years as a rotational senior producer for the

   network’s flagship news program, “NBC Nightly News.” Consistent with the Ethics &

   Compliance Department’s initial strategic plan, Ms. Barker will be instrumental in, among other

   initiatives, developing a compliance communication strategy to help increase awareness and



                                                    4
Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 6 of 14



   prepare important regular messaging about the Ethics & Compliance program, in coordination

   with communications leaders within Carnival Corp.’s Operating Companies.

          The Boards of Directors have determined that the Boards’ Compliance Committee, which

   monitors the progress being made by the Ethics & Compliance Department, should become a

   permanent standing committee after having previously served as a “special” committee. During

   the first quarter’s board meetings on January 14, the Compliance Committee met with the CAM,

   the CEO, and the CECO, to both receive and provide general feedback on environmental

   compliance issues, and to provide input into the CECO’s form of reporting to the Boards.

          B.       Creation of Culture Action Plan

          Since the CAM and his third-party consultant, Propel Sayfr, published the results of

   Propel’s culture survey last year, Carnival Corp. has been working with its own culture

   consultants at Ethics & Compliance Initiative (“ECI”) to design a response that will improve the

   ethics and compliance culture throughout the company. These efforts have led to Carnival

   Corp.’s Culture Action Plan, which has been shared with the CAM and the TPA. Initial efforts

   were underway to implement the plan, particularly with regard to the establishment of a central

   oversight structure, development of metrics to report on progress, and leadership training. As the

   CAM is aware, the onset of the pandemic has significantly disrupted the company’s operations.

   As a result, the prior version of the Culture Action Plan, and the timeline of key implementing

   events will have to be revised.

          The Culture Action Plan identified several factors that significantly influence a

   company’s culture, which the plan refers to as “drivers” of culture. These drivers are:

               •   The tone set by senior leadership such as the CEO, Brand Presidents, and the
                   Boards of Directors;

               •   Support for senior leadership’s tone provided by each employee’s direct
                   supervisor;
                                                   5
Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 7 of 14



              •   Employees’ confidence in their ability to speak up and raise concerns without fear
                  of retaliation; and

              •   Employees’ belief that Carnival Corp. holds accountable people who deviate from
                  the company’s core values and expectations.

          One of the key components of the Culture Action Plan involves the use of “pulse

   surveys” that Carnival Corp. intends to distribute to employees on a quarterly basis. These

   surveys will include approximately 5-10 questions designed to measure whether employees

   understand that their immediate supervisors and senior leadership are prioritizing ethics and

   compliance, and whether the company’s efforts to improve openness, trust and care are effective.

   Carnival Corp. will analyze the results of these surveys to assess whether the company’s culture

   is improving and what aspects are in most need of additional improvement. Additionally,

   Carnival Corp. will develop a panel of employees, allowing the company to distribute surveys

   more frequently in order to solicit additional input. Carnival Corp. and ECI have designed the

   survey methodology with the expectation that it will drive continuous improvement over a period

   of several years and also measure the effectiveness of the program through survey results

   received after only several months. A long-term track record of survey results will be necessary

   to determine whether the initiatives in the Culture Action Plan are bearing fruit.

          The Culture Action Plan also describes various initiatives that Carnival Corp. will

   implement to improve its culture. The remainder of this section identifies some of the Culture

   Action Plan’s most important aspects.

                  1.      Tone at the Top

          Carnival Corp. held a two-part, four-hour training session for the Boards of Directors

   (and the company’s senior leadership team) in January and plans to hold another session later

   this year. These sessions discussed standards that compliance professionals and the U.S.

   Department of Justice use to assess the effectiveness of a company’s compliance program, as

                                                    6
Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 8 of 14



   well as the critically important role that culture plays within such programs. The sessions also

   incorporated a discussion of how Carnival Corp.’s recently developed corporate vision

   statement, and the redesigned Ethics & Compliance program incorporated these guidelines,

   along with a particular focus on how a board of directors can monitor a company’s compliance

   culture to ensure that progress is being made. The next training session is scheduled to take

   place in October and will focus on other practical and relevant topics, including tools of board

   oversight.

          Carnival Corp. has disseminated its new corporate vision statement, which the CEO and

   CECO presented to the Court during the workshop last quarter, and which highlights the top

   priorities assigned to safety, environmental protection, and compliance. As previewed to the

   Court during the workshop, Carnival Corp.’s individual Brands have each adjusted their core

   values to align with Carnival Corp.’s new vision statement. The Brand leaders are also working

   with ECI to determine how best to announce the new core values to their employees and how

   most effectively to integrate those values into the Brand’s operations.

                  2.      Mid-Level Management’s Support for the Tone at the Top

          During this period while the company is standing down its operations, Carnival Corp. and

   ECI will be developing content for culture training sessions that will be tailored to and

   implemented by each Brand. The sessions will be conducted by senior leadership and delivered

   to mid-level management, followed by implementation to lower-level employees. The training

   sessions will be designed to be delivered to groups of 20 employees during each presentation so

   that the number of attendees is sufficiently small to foster active engagement.

          Each Brand will also work to create an “ambassador program” through which specific

   employees (i.e., the ambassadors) will actively model Carnival Corp.’s core values on a peer-to-

   peer basis outside of formal training sessions. Ambassadors also provide much-needed input to
                                                    7
Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 9 of 14



   leadership on the well-being of employees throughout the organization, as well as any resources

   that are needed to further the Culture Action Plan. These peer-to-peer programs are considered

   to be a best practice among compliance professionals for fostering an ethical and compliant

   culture.

                  3.        Encouraging Speaking Up & Fostering Accountability

          In order to facilitate the transition from a “blame” culture to a “just” or “learning”

   culture, as referenced in the Propel survey report, each Brand will identify how to use positive

   incentives to promote ethics and compliance. The Brands will continue to implement and

   continue to explore incentives that include individual monetary awards that reward specific acts

   of exemplary conduct (a/k/a “spot bonuses”) and employee recognition programs. Carnival

   Corp. will also incorporate into the performance evaluation process for managerial employees

   performance measurements designed to assess certain leadership behaviors that promote a strong

   culture of compliance.

                                                 * * *

          During this interim period while the company has reduced operations, Carnival Corp. and

   ECI will be forming an interim working group and creating an Interim Culture Action Plan. The

   working group will be comprised of leaders from Brands that have already developed significant

   leadership resources, learning and development professionals, as well as members of the Ethics

   & Compliance Department. The group will focus on further development of the various

   elements of the Culture Action Plan (e.g., pulse surveys, training content, leadership assessment

   tools, and performance metrics), so that once full operations are restored, Carnival Corp. will be

   ready quickly to implement the Culture Action Plan.




                                                    8
Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 10 of 14



   III.   Management of Food Waste

          A.      Reduction and Segregation of Food Waste Onboard

          Carnival Corp. has continued its efforts to reduce food waste onboard by 10% by

   December 2021, per the agreement from June 2019 resolving Princess’s probation violations,

   and has also focused its efforts to segregate non-food waste from food waste to avoid improper

   discharges.

          Crew members perform regular checks of their ships’ food waste streams pursuant to

   Carnival Corp. policy, and statistics summarizing the frequency with which those checks reveal

   non-food waste in the food waste streams are presented in Carnival Corp.’s weekly food waste

   dashboard, which Carnival Corp. shares with the CAM and the TPA. As indicated by the CAM

   in his quarterly report, the measurements in the food waste dashboards are imperfect due to

   changes over time and between Brands in the frequency of the crew member checks. However,

   Carnival Corp. believes that the approximate measures in the dashboards show that significant

   progress has been made in reducing the amount of non-food waste in ships’ food waste streams

   since last June.

          Carnival Corp. began adjusting its food waste dashboards last month to include statistics

   showing the frequency of non-food items found per 100 checks of the food waste stream. This

   should establish a standardized measurement that will allow the company to normalize the

   differences in the aggregate data caused by the variation in the frequency of checks across time

   and Brand. This improvement to the dashboard will enable Carnival Corp. to draw more reliable

   conclusions about changes over time in the amount of non-food waste being detected in its ships’

   food waste streams.

          Carnival Corp. has continued to work with Lloyd’s Register to visit ships across the

   company and to analyze how staffing and other human factors can be changed to improve how

                                                   9
Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 11 of 14



   Carnival Corp. processes food waste onboard. That study was completed this week and

   produced to the CAM, TPA, and the Interested Parties on April 17. Pursuant to the agreement

   that resolved Princess’s probation violations, Carnival Corp. will provide those same parties

   within 45 days with a plan explaining how the company intends to respond to the study.

                                         Carnival Corp. and the vast majority of its Brands have made significant progress in the

   company’s goal of decreasing the weight of food waste produced by 10% before December

   2021. Carnival Corp. measured the weight of food waste produced by various ships during a

   two-week period in October 2019 in order to establish a baseline measurement of the food waste

   produced by its fleet. As of the end of January 2020, the weight of food waste produced per

   passenger per day has decreased by 9.8% compared to that baseline. The changes in food waste

   produced by each Brand are demonstrated in the following graph and chart.


                                                                 Weight of Food Waste Generated by Brand
                                       1.40
                                               1.23
      Food Waste (kg per person-day)




                                                          1.18
                                       1.20
                                                   1.04      1.01
                                                                                0.89       0.88    0.82       0.82
                                       1.00                         0.90                              0.80
                                                                       0.83        0.81       0.79               0.80
                                                                                                                                                               0.92
                                       0.80                                                                                                                    0.83
                                                                                                                        0.69
                                                                                                                               0.62 0.56
                                       0.60                                                                                            0.51 0.46 0.50
                                       0.40

                                       0.20

                                       0.00
                                                 CCL       HAL      Cunard       Costa     Seabourn   AIDA    P&O UK Princess P&O Aus. Costa EU
                                                                                  Asia
                                                                                                      Brand

                                              October 2019 Baseline           FY 2020 Q1        Fleet Average (Oct. 2019)         Fleet Average (FY Q1 2020)



                                     Food Waste Reduction by Brand
    CCL     HAL    Cunard Costa Asia     Seabourn    AIDA P&O UK       Princess  P&O Aus.  Costa EU
     -15.4% -14.4%   -7.8%      -9.0%        -10.2% -2.4%        -2.4%    -10.1%     -8.9%      8.7%
                                      Fleet-Wide Reduction = -9.8%



                                                                                                 10
Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 12 of 14



          B.        Technological Improvements to Handling Food Waste

          Carnival Corp. has been making technological improvements to its ships to more

   effectively separate non-food waste from its food waste streams. This has principally involved

   the installation of food waste bio-digesters to replace the pulper systems that most Carnival

   Corp. ships currently use to process food waste. The bio-digesters convert only the food waste to

   a liquid effluent, from which non-food items may be removed relatively easily; by contrast, the

   pulpers act like large garbage disposals that shred both food and non-food waste, which makes

   removing the non-food waste more difficult.

          As of January 31, 2020, Carnival Corp. has installed 60 food waste digesters across its

   fleet after testing and selecting two models of digesters that were proven to be the most

   effective.2 The limited number of food waste digesters installed to date has not yielded the

   efficiencies that Carnival Corp. anticipates eventually will occur due to the decreased need for

   crew members to manually check the food waste stream for non-food waste. However, Carnival

   Corp. expects these efficiencies to occur as it continues to install food waste digesters throughout

   the next few years.

          C.        Vetting of Shore-Side Waste Disposal Vendors

          In March, Carnival Corp. published to its Global HESS system a new procedure for

   uniform vetting across the company of shore-side vendors that dispose of various different types

   of waste, including bilge water, sewage, food, and solid non-food waste. This procedure

   establishes a risk-based process through which Carnival Corp. plans to vet all of the company’s

   waste vendors.


   2
          As described in the CAM’s quarterly report, Carnival Corp. also tested a third model of food digester on
          certain Carnival Cruise Line ships. Since that model proved to be less effective than the two other models
          tested, Carnival Corp. determined not to continue purchasing that model but will maintain its limited use on
          some ships operated by that Brand.


                                                          11
Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 13 of 14



          The procedure first requires that Carnival Corp. provide a written questionnaire to all

   vendors that solicits information about the vendor’s licenses, registration with local regulators,

   and history of legal proceedings and violations, along with information about the methods that

   the vendor uses to dispose of different types of waste. Based on the results of this questionnaire,

   Carnival Corp. intends to identify a subset of the vendors that merit additional screening and to

   attempt to verify their responses to the questionnaire by confirming their registration status with

   their local regulator, if available, and by searching for media reports of any negative legal actions

   against the vendor. A further subset of vendors will be subject to site visits by Carnival Corp. or

   a consultant that Carnival Corp. hires for the purpose of conducting the visit.

          Carnival Corp.’s new procedure establishes a waste vendor committee that will be made

   up of one member from each Brand, the All Brands Group’s Ethics & Compliance Department,

   and the All Brands Group’s Maritime Policy & Analysis Department. This committee will be

   responsible for reviewing the information collected about waste vendors through the process

   described above. The committee will decide which waste vendors to approve and, if the

   circumstances warrant, will approve particular vendors to dispose of certain types of waste but

   not other types. This approval process will result in a tiered system of vendors that are preferred,

   deemed to be acceptable, or unapproved. A select number of vendors will be identified as

   “contingent” vendors that can be used to offload waste but only on a case-by-case basis

   following the approval of shore-side management prior to each offload.

   IV.    Additional Ongoing Progress

          Apart from the items highlighted above, the Ethics & Compliance Department has also

   continued to make progress in a number of other areas, which will be finalized and summarized

   in further detail in the upcoming quarter and the next Court status conference. These projects



                                                    12
Case 1:16-cr-20897-PAS Document 186 Entered on FLSD Docket 04/17/2020 Page 14 of 14



   will include: (i) a management of change procedure, (ii) a compliance risk assessment, (iii) a

   revised strategic plan and key initiatives, and (iv) a final compliance communications strategy.

          Dated: April 17, 2020
          Miami, Florida


                                                Respectfully submitted,

                                                MARKUS/MOSS PLLC
                                                By: /s/ David Oscar Markus
                                                David Oscar Markus (FBN 119318)
                                                dmarkus@markuslaw.com
                                                40 N.W. Third Street
                                                Penthouse One
                                                Miami, FL 33128
                                                Tel: (305) 379-6667

                                                and

                                                David N. Kelley (pro hac vice)
                                                Benjamin E. Rosenberg (pro hac vice)
                                                DECHERT LLP
                                                1095 Avenue of the Americas
                                                New York, New York 10036
                                                Tel.: (212) 698-3500

                                                Attorneys for Defendant




                                                   13
